Citation Nr: 1210238	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  99-20 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than November 23, 1993, for grant of service connection for posttraumatic headaches.

2.  Entitlement to an initial increased rating for posttraumatic headaches, rated at 10 percent for the period prior to May 7, 2009 and 30 percent for the period beginning on May 7, 2009.

3.  Entitlement to service connection for a cervical spine disorder, including as secondary to service-connected lumbar spine disorder.

(The issues of entitlement to service connection for an undiagnosed illness, GERD, and neurogenic bladder, the latter two as secondary to service-connected low back disorder; and whether new and material evidence has been submitted to reopen claims for entitlement to service connection for a right shoulder disorder and tonsillitis, are addressed in a separate decision.)  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to October 1980, March to August 1985, and January to August 1991. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico.  A September 1996 rating decision denied entitlement to service connection for the cervical spine disorder; and, an October 2005 rating decision granted service connection for posttraumatic headaches with an initial 10 percent rating, effective in November 1993, and the Veteran perfected appeals of both the initial rating and assigned effective date.

The Board denied the Veteran's claims in a January 2004 decision, and he appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  The Board's decision was vacated pursuant to a November 2004 Order, following a Joint Motion for Remand (JMR) and to Stay Further Proceedings.  The parties requested that the Court vacate the Board's January 2004 decision regarding the denial of service connection for a cervical spine disorder and a disability manifested by headaches and remand the matter so that the Board could consider the Veteran's claim in view of a finding by the parties that the Veteran had been in a motor vehicle accident in 1991 and may have sustained an injury to his neck. The Court granted the joint motion and remanded the case to the Board.

The case was remanded in March 2005 and again in October 2006 in an effort to comply with the November 2004 Court Order.  After the March 2005 remand the RO conducted additional development and granted service connection for the headaches disorder as noted above, but continued to deny service connection for cervical spine disability, and returned the case to the Board for further appellate review.  Following the October 2006 remand the RO conducted additional development and awarded an increased rating from 10 to 30 percent for the headaches, effective in May 2009, but continued to deny service connection for cervical spine disability, and returned the case to the Board for further appellate review.
 
The Veteran indicated on his April and August 2008 substantive appeals that he desired a Board hearing at the local RO.  An October 2011 RO generated VA Form 21-0820 (Report of General Information) reflects that, during a telephone conversation with the Veteran about receipt of an October 2011 supplemental statement of the case (SSOC) and the appeal process, the Veteran advised he no longer wanted a Board hearing but wanted his appeals certified to the Board as soon as possible.  Thus, the hearing requests are withdrawn.  See 38 C.F.R. § 20.702 (2011).


REMAND

The Veteran, through his attorney, has submitted additional evidence for which he has not waived initial RO review and consideration.  In the absence of a waiver, the Board cannot consider the evidence before it is considered by the RO.  See Disabled American Veterans, et al v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall refer the claims file to a neurosurgeon or other physician for review and a medical nexus opinion regarding whether currently diagnosed cervical spine disability is causally connected to the Veteran's active service.  In rendering the opinion, the examiner must accept as fact that the Veteran was involved in a motor vehicle accident in March 1991 while serving in  Southwest Asia that may have resulted in neck disability.  The examiner should also take into account that there were no findings of cervical spine problems in 1991, despite extensive treatment, primarily for low back problems, and the first mention of neck symptoms was in 1993, about 17 months after service discharge.  

The examiner is further advised that the Board has determined that the Veteran is not credible as to his claims that he experienced head trauma and the reported symptoms of dizziness, headaches, nausea, and vomiting, immediately after the accident.  In light of this determination, the Board also rejects the credibility of the Veteran's two subordinates as to their reports that the Veteran told them he had those symptoms immediately after the accident.

2.  After the above is complete, send the claims file back to the examiner who conducted the August 2009 neurological examination, or another equally qualified examiner if that examiner is no longer available.  Ask the examiner to assess the impact of the Veteran's headaches on his economic adaptability.  In making the assessment, the examiner is to disregard the fact the Veteran is unemployed and has been determined to be unemployable due to his other service-connected disabilities.

3.  Thereafter, the RO should re-adjudicate the claims.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental SOC (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issues on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


